Mr. Justice Waterman delivered the opinion of the Court. The deceased was killed by a car moving on a track described by one witness as “ Nelson Morris beef house track.” Appellant contends that the track belonged to the Union Stock Tards Co., upon which track appellant ran its cars by agreement with the Stock Tards Co. Granted that the contention of appellant in this regard is correct, and it does not follow that the deceased was, at the time she was struck, a trespasser. She was employed in the packing house of Nelson Morris. That hundreds of employes were in the daily habit of walking on the tracks at “ quitting time,” the hour she was injured, is undisputed. The deceased had by acquiescence, if not otherwise, a right to be where she was when injured. There is nothing tending to show that the agreement under which appellant used this track was so exclusive as to debar the Stock Tards Co. from giving to the deceased and other employes of packing houses in that vicinity, permission to walk to and from their homes on or beside these tracks, nor is it shown that the place on which, beside the track, she was standing when struck, was the property in any way of either the appellant or the Stock Tards Co. The evidence is not that the deceased was killed because she was walking upon the tracks, or solely because appellant “ kicked ” a car along the track without a light upon it or any one to control its movements. Nor was the deceased killed because the car was operated in the same manner that for months previous it had been customary to operate cars upon this track; for the testimony that the car was run as for months had been usual, can not, in the absence of any direct evidence to that effect, be held to mean more than that so far as sending the car off by itself, with no light and no person thereon was concerned, it was operated in the customary manner. The deceased was struck and killed by appellant’s car because the swinging door thereon was negligently left open; by this door she was struck and killed. The deceased saw the car coming, and stepped off the track to got out of its way; in the language of Mrs. Corbett: “ Q. But this door being open, she was caught between the door and the platform of the beef house % A. Tes, sir. Q. That is the way she came to her death ? A. Tes, sir.” There was sufficient room between this platform and the moving car for a person to walk in safety, provided a swinging door of the car was not open; with it open, the place was, to one walking beside the track, who thought the car to be an ordinary one with closed doors, a veritable death trap. At the hour when the deceased was killed, with hundreds of employes of the packing houses going to their homes, to have knowingly “ kicked ” a car along this track, with no person in control of the same, and with an open door projecting therefrom, would have been willful disregard of the safety of persons walking along the tracks. We must treat the evidence that for six months previous the same method of switching cars had been employed, as not including the projecting door, as it fairly may be treated, or we must regard the conduct of appellant as amounting to wanton negligence. It may be, perhaps must be, inferred from the evidence, that the deceased knew that appellant was in the habit of shoving cars along this track, but she also knew that there was between a moving car thereon and the platform of the beef house, room for her to walk in safety; while there is no evidence that she knew that cars were sent along with swinging doors projecting therefrom. Complaint is made that appellee was allowed to introduce the following ordinance: “ Every locomotive engine, railroad car or train of cars running in the night time, on any railroad track in said city, shall have and keep, while so running, a brilliant and conspicuous light on the forward end of such locomoti've.engine, car or train of cars. If such engine or train be backing, it shall have a conspicuous light in the rear car or engine, so as to show in the direction said car is moving.” It is urged that this does not apply to a single car, and a remark of this court, made in L. S. & M. S. Ry. Co., 33 Ill. App. 145, “ that an engine is not a passenger train,” is cited. The statement is quite correct, but a railroad car is such a car as was run in the present case. The ordinance does not say that it shall not apply to a disconnected car. It is clear that a “ switched ” car moving along a track is a “ running car,” and that the forward end of such car is that which is presented to a person approaching in a direction opposite to the line of movement of the car. We do not hold that the record here presented is .free from error, but we regard the right of appellee to recover as clear, and the damages awarded as not excessive. The judgment of the Circuit Court is affirmed.